                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID NEWHOUSE, and                             No. 4:17-CV-00477
PATRICIA NEWHOUSE
                                                (Judge Brann)
               Plaintiffs,

       v.

GEICO CASUALTY COMPANY,

               Defendant.

                                     ORDER

                                  MARCH 7, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        GEICO’s Motion in Limine, ECF No. 42, is GRANTED.

  2.        GEICO’s Motion in Limine, ECF No. 43, is DENIED.

  3.        Within seven days of the date of this Order, the parties SHALL SHOW

            CAUSE why this Court should not bifurcate the upcoming jury trial as

            explained in the accompanying Memorandum Opinion.


                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
